Citation Nr: 0004165	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  92-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1991 
rating decision by the Indianapolis, Indiana RO that denied 
entitlement to an increased (greater than 10 percent) rating 
for PTSD.  This case was before the Board in May 1994 and 
March 1996 when it was remanded for additional development.

In June 1998, the Board issued a decision denying entitlement 
to an increased rating for PTSD.  On August 9, 1999, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) issued an order that granted a joint motion for 
partial remand, vacated that part of the Board's June 1998 
decision that denied entitlement to an increased (greater 
than 10 percent) rating for PTSD, and remanded the case to 
the Board for action in compliance with the joint motion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD has been 
obtained by the RO.

2.  The veteran's service-connected PTSD is productive of no 
more than mild social and industrial impairment.

3.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.



CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in September 1989, the RO granted service 
connection for PTSD, effective December 1988, and assigned a 
10 percent evaluation under Diagnostic Code 9411.  In July 
1991, the veteran filed a claim for an increased (greater 
than 10 percent) rating for PTSD.  He indicated that he was 
currently hospitalized for PTSD.

VA hospitalization records note that the veteran was admitted 
to a VA hospital in July 1991 due to depression and suicidal 
plans.  The veteran reported symptoms of decreased sleep, 
increasing isolation and increasing irritability.  Appetite 
was noted to be good.  Examination revealed that the veteran 
was alert and oriented times three.  Memory was intact in all 
spheres.  Mood was gloomy and affect was appropriate.  
Judgment and insight were good.  There was no homicidal 
ideation.  There were no auditory or visual hallucinations.  
Speech was normal.  Thought content included some flashbacks 
and some vague suicidal thoughts.  Diagnoses included PTSD 
and history of alcohol abuse.  At the time of his discharge, 
approximately one week after admission, the veteran was 
considered capable of returning to full employment.  

VA outpatient treatment reports dated in August 1991 note 
that the veteran was seen and evaluated for complaints of 
restlessness, sleeplessness, depressed mood, suicidal 
tendencies, and alcohol abuse.  Impression was depression, 
some symptoms of PTSD, and alcohol abuse.

A July 1992 special VA PTSD examination report notes the 
veteran's complaints of war-related nightmares, recurrent 
intrusive memories of bombings, recurrent irritability and 
sleeping difficulty, and exaggerated startle response.  A 
significant history of hypervigilance with numerous physical 
fights was also noted.  The examiner stated that, with 
respect to social functioning, the veteran appeared to be 
quite active.  Specifically, the veteran reported playing 
basketball and cards with friends, attending church 
functions, and going to restaurants with his girlfriend.  
Upon mental status examination, the veteran was alert and 
oriented in all three spheres.  The veteran was quite 
pleasant, cooperative and relaxed; he smiled at times.  
Memory was intact.  Mood was gloomy but affect demonstrated a 
full range of emotions.  The veteran showed no psychotic 
symptoms and denied suicidal and homicidal thoughts.  
Judgment and insight were good.  Speech was presented in a 
normal tone with a normal pace.  The veteran was able to 
complete serial 7 calculations as well as demonstrate 
abstract thinking.  Diagnosis was mild PTSD.  The examiner 
noted that the veteran stated he had submitted a claim for 
increased rating for PTSD due to difficulty dealing with 
people on the job.  The examiner further noted that the 
veteran appeared to have suffered mild employment impairment 
in the past, secondary to irritability and hypervigilance.  
Furthermore, the examiner noted that the veteran "has had a 
long history of numerous multiple odd jobs over the years but 
has not worked for the past nine months secondary to the poor 
economy."  It was opined that the veteran was currently 
"quite capable of maintaining gainful employment."  In 
addition, the examiner stated that the veteran "appears to 
have symptomatology consistent with mild PTSD but does not 
give a history consistent with an increase in the intensity 
or frequency of his symptomatology."  It was opined that the 
veteran did not "demonstrate any impairment in his social 
functioning" at the time of examination.

A November 1992 VA report of hospitalization notes that the 
veteran was admitted to the emergency room with complaints of 
hallucinations and suicidal ideation.  The veteran denied 
symptoms of PTSD, including flashbacks and nightmares.  It 
was noted that the veteran had been drinking a half-pint of 
liquor and or six beers a day.  Alcohol withdrawal protocol 
was implemented.  During hospitalization, no suicidal 
attempts or gestures were attempted.  Upon mental status 
examination at discharge, the veteran was appropriately 
groomed.  The veteran was alert and oriented times four.  No 
defects in memory were noted.  Mood was good; affect was 
somewhat constricted.  The veteran denied homicidal or 
suicidal ideation.  He denied any psychotic symptoms.  Speech 
was fluid and lucid.  Intellectual functioning was within 
normal limits although somewhat concrete.  Insight and 
judgment were adequate.  No hallucinations or illusions were 
noted.  Diagnoses at discharge included PTSD, alcohol abuse, 
and atypical psychosis.

A VA hospitalization report notes that the veteran was 
admitted in February 1993 due to major depression, PTSD and 
suicidal ideation.  The veteran indicated that he heard 
voices commanding him to jump off a bridge.  His auditory 
hallucinations reportedly were associated with flashbacks.  
The veteran also reported frequent feelings of uselessness 
and a history of alcohol abuse, which reportedly had ended 
two years earlier.  Upon mental status examination, the 
veteran was appropriately groomed.  No defects in memory were 
noted.  The veteran was alert and oriented times four.  Mood 
was good; affect was constricted.  The veteran denied 
homicidal or suicidal ideation at the time of interview.  
Speech was fluid and lucid.  Intellectual function was within 
normal limits, although it was somewhat concrete.  Judgment 
and insight were adequate.  No hallucinations or illusions 
were noted.  At discharge, the veteran denied auditory or 
visual hallucinations; denied depression, and denied 
homicidal or suicidal ideation.  Diagnoses at discharge 
included atypical psychosis, PTSD, and alcohol abuse in 
remission.  On discharge, the veteran was considered stable, 
and capable of returning to full employment.

Also of record is a December 1993 disability determination 
examination report conducted by Tony Perez, M.D., for the 
Social Security Administration (SSA).  The veteran's history 
of drug and alcohol abuse, PTSD, and auditory hallucinations 
"on top of this" was noted.  The veteran reported that he 
still drinks "heavily" on a daily basis.  The examiner 
noted that the veteran's major concern was polysubstance 
abuse and history of alcoholism, which required further 
evaluation and rehabilitation.  The examiner indicated that 
the veteran was in no position to hold down a job due to 
polysubstance abuse.

The report of a psychological evaluation conducted in January 
1994 for SSA reflects the veteran's reports of a long history 
of hearing voices that commanded him to harm himself or 
others.  He related that he drank a pint of gin each day, and 
had consumed a half-pint of whisky before the interview.  The 
examiner noted alcohol on the veteran's breath.  Mental 
status examination revealed no signs or symptoms of thought 
disorder, but the veteran displayed a blunt affect and 
prominent signs of depression.  He expressed recent suicidal 
ideation, irritability, and a history of paranoid thoughts 
and feelings.  Although he was clearly able to perform and 
function in a fairly independent manner, his ability to 
sustain performance appeared somewhat impaired by 
psychologically based symptoms such as a reported history of 
hallucinations, dysphoria, and daily alcohol abuse.  
Diagnostic impressions included PTSD, alcohol dependence, and 
major depression with psychotic features.  The veteran was 
considered eligible to receive disability benefits from SSA.

A VA hospitalization report notes that the veteran was 
admitted in February 1994 with complaints that he was hearing 
voices, which told him to kill himself.  He also reported war 
flashbacks, survivor guilt, loss of sleep and energy, and 
decreased concentration.  Upon mental status examination, the 
veteran was somewhat disheveled.  He was oriented times four.  
Speech was quiet and affect was somewhat flat.  There were no 
specific delusions.  Insight was fair and judgment was poor.  
At the time of discharge, the veteran was not suicidal or 
homicidal.  Diagnoses included PTSD, alcohol hallucinosis, 
and alcohol dependence.

A December 1994 VA special PTSD examination report notes that 
the veteran appeared with alcohol on his breath.  He reported 
symptoms of irritability and nervousness.  He also indicated 
that he occasionally heard voices and felt more depressed 
when using alcohol.  He stated that his symptomatology has 
not particularly changed over the past 20 years.  Upon mental 
status examination, the veteran was alert and oriented in all 
phases.  He displayed no agitation, anxiety, irritability, or 
anger.  His verbalizations were generally coherent and 
unpressured.  There were no psychomotor symptoms.  The 
veteran described his mood as "depressed" and "gloomy."  
During the examination, the veteran displayed a reasonably 
full range of emotion with no emotional lability or 
tearfulness.  He was cooperative and pleasant throughout the 
interview.  He denied suicidal or homicidal thoughts or 
plans.  He reported intermittent episodes of auditory 
hallucinations, possibly related to episodes of significant 
alcohol consumption.  Cognitive functioning was reasonably 
good.  Diagnoses included alcohol abuse, opioid abuse and 
cocaine abuse in remission, and PTSD.  The examiner's 
conclusion and opinion was that the symptomatology described 
by the veteran was "only mildly suggestive" of PTSD.  The 
principal diagnosis, considered to be much more appropriate 
than PTSD, was alcohol abuse with a history of alcoholic 
hallucinosis.  The "very minimal symptoms" of PTSD were 
considered not to have increased since the veteran's prior 
evaluation.  Substance abuse treatment was the recommendation 
for any significant improvement in his overall condition.

VA hospitalization reports note that the veteran was 
hospitalized for depression and suicidal ideation from 
October 1995 to November 1995.  During his hospital course he 
was seen in consultation with the substance abuse program.  
It was also noted that the veteran progressed throughout the 
hospitalization to the point where he was no longer suicidal, 
his affect was significantly improved, and his depression was 
decreased.  Diagnoses included: PTSD; major depressive 
disorder, recurrent, severe, with mood congruent psychotic 
features; and polysubstance abuse, in remission.

An October 1996 VA special PTSD examination report notes the 
veteran's complaints of auditory hallucinations.  He 
indicated that he heard voices intermittently, and that the 
voices were less intense when he was not drinking.  He also 
indicated that he has nightmares sometimes.  The veteran 
reported that he was separated from his wife and was living 
with his brother-in-law.  He indicated that he used to attend 
bible college, and plans to return to finish his studies.  
Upon examination, the veteran was alert and oriented in all 
phases.  Verbalizations were in normal tone and cadence.  The 
veteran did not display any pressured or bizarre forms of 
speech.  Behaviorally, he displayed no anger or hostility.  
He was not hyperalert, distracted or nervous.  He described 
his mood as "down"; affect was quiet with no emotional 
lability.  He denied any suicidal or homicidal thoughts or 
plans.  Thought processes were reasonably grounded in 
reality.  The veteran did not appear to be acutely psychotic.  
The veteran also reported that his symptoms were 
substantially reduced with medication.  Diagnoses included: 
alcohol abuse and dependence, chronic and continuing; cocaine 
abuse, intravenous in reported remission; heroin abuse, in 
reported remission; substance abuse induced mood disorder, 
alcohol; substance induced psychotic disorder; and history of 
PTSD.  The examiner's conclusion and opinion was that the 
veteran was exhibiting the long term deterioration of chronic 
alcohol abuse and dependence, including signs and symptoms of 
substance abuse induced mood disorder and substance abuse 
psychosis.  The examiner stated that "the great majority of 
[the] veteran's symptomatology relates to his chronic an[d] 
continuing substance abuse."  The examiner further stated 
that the veteran's Global Assessment of Functioning (GAF) 
scale, would range from 60 to 65, reflecting mild to moderate 
symptoms that include intermittently depressed mood, mild 
insomnia, and some difficulty in social or occupational 
functioning with occasional flat affect and circumstantial 
speech.  The examiner stated:

The veteran's principal problem is 
alcohol dependency.  The veteran has 
shown no willingness or interest in 
maintaining sobriety as a lifestyle, and 
continues to abuse alcohol.  He says he 
likes to drink a couple of six-packs and 
maybe a half pint of whiskey.  

It appears that the substantial part of 
this veteran's social and occupational 
impairment relates to his substance abuse 
problems and not to his Post Traumatic 
Stress Disorder.  In fact, his PTSD seems 
quite minimal in relation to his 
substance abuse problems.

The evidence of record also includes VA outpatient treatment 
records dated from 1989 to 1997, which reflect ongoing 
medication and intermittent counseling for psychiatric 
symptoms and substance abuse.  Various diagnoses were 
indicated, to include PTSD, alcohol and drug abuse and 
dependence, alcohol hallucinosis, atypical psychosis 
considered possibly secondary to ethanol use, schizoaffective 
disorder, and major depression with psychotic features.  
Private medical records dated in May 1997 reflect treatment 
for cocaine dependence.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski , 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.  However, on the 
basis of the entire record, the Board finds that an increase 
is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board has reviewed the veteran's claim for an increased 
evaluation for his service-connected psychiatric disorder in 
light of the history of the disability; however, where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time the veteran filed his claim for an increased rating, his 
service-connected psychiatric disorder was evaluated under 
38 C.F.R. § 4.132 as in effect prior to November 7, 1996.  
Diagnostic Code 9411 (post-traumatic stress disorder) and 
other codes pertaining to psychoneurotic disorders provide 
for a 10 percent rating when symptomatology is less than the 
criteria required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed though or behavioral process associated with almost 
daily activities such a fantasy, confusion, panic, and 
explosions of aggressive energy result in a profound retreat 
from mature behavior.  The veteran must have been 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(1999).  The revised rating criteria provides that post-
traumatic stress disorder (Code 9411), as well as other 
mental disorders, are to be assigned a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's psychiatric 
disorder in and of itself produces more than a mild (10 
percent) degree of industrial impairment.  The examiners at 
all of the veteran's more recent VA examinations (July 1992, 
December 1994, and October 1996) characterized the 
functioning impairment due to his PTSD as being "mild."  In 
addition, the Board notes that the veteran's substance abuse 
is a significant factor in his industrial impairment, as 
reflected in least in part by a December 1993 SSA examination 
report and an October 1996 VA examination report.  Service 
connection has been denied for alcohol abuse and applicable 
regulation prohibits using manifestations not from a service 
connected disability to establish the evaluation of a service 
connected disability.  38 C.F.R. § 4.14 (1999).

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996); 
38 C.F.R. § 4.126 (since November 7, 1996).  Even so, the 
evidence shows that such is no more than mild in degree.  In 
order to meet the criteria for a rating greater than 10 
percent, the veteran would have to show definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment is construed to mean 
distinct, unambiguous and moderately large in degree, more 
than moderate but less than rather large.  VAOPGCPREC 9-93 
(November 9, 1993).  The record demonstrates that when VA 
examined the veteran in October 1996, his social impairment 
was largely attributed to his substance abuse problems rather 
than his service-connected PTSD.  VA examiners in 1992 and 
1994 described the veteran's PTSD as no more than mild.  
During the course of the October 1996 VA examination, the 
examiner described the symptoms as "mild to moderate" with 
a GAF score of 60 to 65.  According to the American 
Psychiatric Associations DSM-IV, a score between 70 and 61 
contemplates mild symptoms, or some difficulty in social, 
occupational, or school function, but generally the 
individual was functioning pretty well and had some 
meaningful interpersonal relationships, and a score between 
61 and 51 contemplates moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
With VAOPGCPREC 9-93 in mind, the Board construes the 
characterizations of the veteran's PTSD as "mild and "mild 
to moderate" as being significantly less in intensity than 
"moderately large."  Clearly, then, the findings of record 
would not reflect disability in excess of that contemplated 
by the currently assigned rating.  The treatment records and 
VA examination report of record show that the veteran's PTSD 
was more appropriately characterized as mild rather than 
moderately large in degree.

With respect to the new rating criteria, the Board notes that 
recent medical evidence, including the 1996 VA examination, 
does not demonstrate that the veteran's PTSD has resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

An October 1996 VA examination report notes no evidence of 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment or memory loss.  The objective medical findings 
demonstrate that the veteran has problems with a depressed 
mood; however, the veteran's service-connected PTSD itself is 
productive of no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  His psychiatric impairment does 
not exceed that for a 10 percent evaluation under the new 
rating criteria.  Again reference must be made to the GAF 
assessment as discussed above which weigh heavily against a 
rating in excess of 10 percent.  In addition, the Board again 
notes that a substantial part of the veteran's social and 
industrial impairment has been attributed to his substance 
abuse, rather than his service-connected PTSD.  Under the 
schedular criteria for a 30 percent rating, the symptoms must 
result in intermittent periods of inability to perform 
occupational tasks; however, the evidence does not establish 
that any periods of an inability to perform occupational 
tasks are due to PTSD symptoms, as opposed to the nonservice 
connected substance abuse problems.  The examiner at the last 
examination in 1996 characterized the PTSD symptoms as 
minimal compared to the substance abuse problems.  In fact 
the diagnosis of PTSD was by history only and the examiner in 
1994 characterized the PTSD symptoms as very minimal.  Under 
the circumstances, the clear weight of the evidence is 
against a finding that the PTSD results in more than mild or 
transient symptoms.  Consequently, the Board finds that an 
increased rating is not warranted under the new criteria.  
38 C.F.R. § 4.130, Code 9433 (1999).

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD is no more than 10 percent disabling under either the 
old or new regulations concerning ratings for psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

